Citation Nr: 1755039	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected right knee disability.  

2.  Entitlement to service connection for joint pain, including as due to an undiagnosed illness.  

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

4.  Entitlement to an initial rating in excess of 10 percent for a chronic low back strain and chronic thoracic spine strain.

5.  Entitlement to an initial rating in excess of 10 percent for a right patella fracture with degenerative joint disease.  

6.  Entitlement to an initial rating in excess of 10 percent for right knee subluxation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2007 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for right patellar fracture with degenerative joint disease and assigned a disability rating of 10 percent and chronic low back pain and chronic thoracic spine strain and assigned a disability rating of 10 percent, effective February 29, 2008.  The RO also denied service connection for joint pain and a left hip disability.  

The Veteran and his sister testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A copy of the transcript has been reviewed and associated with the claims file.  

These matters were before the Board in September 2014, at which time they were remanded for additional evidentiary development, including obtaining updated treatment records and VA examinations.  

In a rating decision dated in January 2016, the RO granted service connection for right knee (subluxation) and assigned a disability rating of 10 percent, effective December 4, 2015.  

These matters were again before the Board in January 2016, at which time they were remanded for additional development, including obtaining outstanding private treatment records and VA examinations.  

Pursuant to the remand instructions, and as discussed below, a VA examination was performed in October 2016 to assess the Veteran's claim of service connection for joint pain, including as due to an undiagnosed illness.  The examiner indicated that the Veteran suffered from disc degenerative disease of the cervical spine, which was diagnosed within a year of service.  Accordingly, the Board finds that the issue of service connection for a neck disability is reasonably within the scope of the Veteran's claim of service connection for joint pain.  

In light of the actions described above, the Board finds that there has been substantial compliance with the previous remand directives for the claims of service connection for joint pain and a neck disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While the matter was in remand status, in an April 2017 rating decision, the RO granted service connection for left and right shoulder impingement syndrome.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a bilateral shoulder disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.

The issues of entitlement to service connection for a left hip disability and entitlement to initial increased ratings for right knee and lower back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Joint pain has been attributed to known clinical diagnoses.  

2.  Post-service treatment records reveal that the Veteran developed disc degenerative disease of the cervical spine within one year of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).  

2.  The criteria for service connection for a cervical spine disability have been met and the cervical spine disability is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The VA's duty to notify was satisfied through a letter dated in April 2008, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All available service treatment records have been associated with the claims file.  The Veteran's relevant post-service treatment records have been associated with the claims file and the Veteran has not identified any additional pertinent records that should be retrieved.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examinations in October 2008 and October 2016.  These examinations are adequate for the purposes of the matters adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).

A "qualifying chronic disability" includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97  (2010); see also 76 Fed. Reg. 41696-98  (July 15, 2011).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran filed a claim of entitlement to service connection for an undiagnosed illness, including joint pain.  He testified during the hearing in June 2014 and indicated that he could not identify every single joint that hurts but that he started having overall joint pain in Iraq.  

A VA examination was performed in October 2008.  With regard to joint and muscle pain, the Veteran indicated that his shoulders sometimes would pop and burn.  He did not feel that there was a widespread condition involving all of his joints and he denied any redness or swelling of any joints.  

A subsequent VA examination was performed in October 2016, at which time the examiner concluded that the Veteran did not have an undiagnosed illness.  The examiner concluded that the Veteran's claimed joint and muscle aches were due to his already service connected disabilities with a clear etiology of all diagnosed disabilities.  The examiner further indicated that the Veteran was diagnosed with disc degenerative disease of the cervical spine in 2008, which was within one year of his discharge from service.  

After a review of the evidence, the Board finds that entitlement to service connection for disc degenerative disease of the cervical spine is reasonably within the scope of the Veteran's claim of service connection for joint pain.  The Board finds that entitlement to service connection for his cervical spine disability is warranted on a presumptive basis.  X-rays of the cervical spine taken in September 2008 revealed dorsal osteophytosis at two levels, C3-4 and C4-5.  The October 2016 examiner reviewed the medical records and concluded that these x-rays revealed disc degenerative disease of the cervical spine.  Thus, this constitutes evidence of arthritis.  Furthermore, the Veteran reported stiffness in his neck during the October 2014 VA examination.  X-ray evidence of arthritis is considered to be 10 percent disabling when it involves two or more joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, arthritis is revealed at C3-4 and C4-5.  Accordingly, the Board finds that the Veteran's arthritis became manifest to a degree of 10 percent within one year of separation from active service and it is presumed to have been incurred during active service.  Accordingly, the criteria for service connection for disc degenerative disease of the cervical spine have been met.  

The Board finds that the criteria for service connection for joint pain, to include as due to an undiagnosed illness have not been met.  In this regard, the October 2016 examiner concluded that the Veteran does not have an undiagnosed illness and pain is not a disability for VA purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   Likewise, the record does not establish evidence of a medically unexplained chronic multisymptom illness, such as fibromyalgia.  For these reasons, the criteria for service connection for joint pain have not been met.






ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  

Service connection for joint pain is denied.  


REMAND

Increased Ratings

VA examinations were performed in October 2016 for the Veteran's claims of initial increased ratings for his right knee and lumbar spine disabilities.  During the examinations, the Veteran reported flare-ups of his lumbar spine and right knee pain.  However, the examinations were not conducted during a flare-up and the examiner indicated that he was unable to state without mere speculation that pain, weakness, fatigability, or incoordination significantly limited his functional ability with flare-ups because the Veteran was not having a flare-up of back or right knee pain at that time and, accordingly, he was unable to objectively assess functional loss due to flare-up.  

A recent decision by the United States Court of Appeals for the Veterans' Claims (CAVC) addressed what constitutes an adequate explanation of an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

Accordingly, the Board finds that the October 2016 examinations are insufficient to determine the severity of the Veteran's right knee and lumbar spine disabilities.  

Furthermore, the Board finds that there is conflicting opinions in the October 2016 lumbar spine examination report.  Specifically, the examiner checked that the Veteran had a diagnosis of intervertebral disc syndrome (IVDS) on page 1 of the report but later indicated that the he did not have a diagnosis of IVDS on page 8 of the report.  In addition, the examiner indicated that the Veteran had a diagnosis of right leg sciatica in 2008 but later found that he did not have any neurological abnormalities related to his lumbar spine disability.  

Accordingly, the Board finds that a new examination is warranted to address the Veteran's flare-ups and conflicting evidence.  

Service Connection for a Left Hip Disability

The Veteran has been assessed with trochanteric pain syndrome on his left side and asserts this is due to service, or in the alternative, is secondary to his service connected right knee disability.  

In a January 2017 examination report, the examiner concluded that the Veteran's left hip disability was not related to service because there was no treatment or documentation of a left hip disability in service.  Furthermore, the examiner concluded that the Veteran's right knee disability did not cause or aggravate his left hip disability because his right knee disability was not causing a significant asymmetric gait pattern.  

The Board finds that the January 2017 opinion is insufficient.  The Veteran noted left hip pain the week after he was discharged from service.  See 03/12/2008, VA 21-526 Veterans Application for Compensation or Pension.  Furthermore, on his Form 9, he noted that he carried a 125 pound combat load while he was deployed and carried 75 to 100 pounds almost daily for a year as an infantry man and indicated that he believes that his hip problems are due to the heavy weight he carried in service.  However, the January 2017 opinion fails to assess the lay evidence of record.  

Accordingly, the Board finds that an addendum opinion is warranted on remand.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  The examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large and not the insufficient knowledge of the examiner.  

The examiner must indicate if the Veteran has a diagnosis of intervertebral disc syndrome throughout the pendency of this claim.  If the examiner finds that the Veteran has intervertebral disc syndrome, he or she must also state the total duration of incapacitating episodes due to intervertebral disc syndrome over any given 12-month period, if such episodes have been present at any point during the appeal period.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Complete neurological findings should also be included.  The examiner should discuss the Veteran's diagnosis of sciatica in 2008 and his reports of daily numbness below his knee.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (left knee).  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  The examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large and not the insufficient knowledge of the examiner.  

The presence or absence of ankylosis should be noted.  The examiner is to indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.  Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.  

3.  Forward the entire claims file, including a copy of this remand, to the January 2017 examiner for an addendum opinion as to the etiology of the Veteran's left hip disability.  (If that examiner is not available, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following questions:  

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left hip disability is caused by his service connected right knee disability?

b.  If not, is it at least as likely as not (probability of at least 50 percent) that the Veteran's left hip disability has been aggravated (permanently worsened) as a result of his service connected right knee disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his left hip disability prior to aggravation?  If so, please identify.

c.  If the Veteran's left hip disability is not caused or aggravated by his right knee disability, then is it at least as likely as not (probability of at least 50 percent) that his left hip disability had its onset in and/or is otherwise related to his period of active service.  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the Veteran's statements of lifting heavy objects on a daily basis in service and his testimony that his altered gait due to his right knee pain affects his left hip.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


